Exhibit 10.2
 
 
CONSENT UNDER NOTE PURCHASE AGREEMENT
 
THIS CONSENT UNDER NOTE PURCHASE AGREEMENT (this "Consent"), dated as of April
17, 2014, is by and among DST SYSTEMS, INC., a Delaware corporation (the
"Company"), and the Purchasers (as defined herein) party hereto.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Note Purchase Agreement.
 
W I T N E S S E T H
 
WHEREAS, the Company and certain Persons from time to time party thereto (the
"Purchasers") are parties to that certain Note Purchase Agreement dated as of
August 9, 2010 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the "Note Purchase Agreement");
 
WHEREAS, the Company advised the Purchasers that the Company entered into an
agreement with The Argyros Group, which, together with its Affiliates
(collectively "Argyros"), beneficially owns more than 20% of the Company's
outstanding common stock, par value $0.01 per share ("Common Stock"), to (i)
repurchase $200 million aggregate purchase price of Common Stock from Argyros
(the "Repurchase"), (ii) collaborate with Argyros to facilitate a widely
distributed secondary Common Stock offering with a $450 million aggregate
offering price to the public (the "Offering"), and (iii) enter into certain
agreements relating to the Repurchase and the Offering, as well as certain
arrangements with respect to certain governance matters relating to the Company
and registration rights for the Common Stock owned by Argyros following the
Repurchase and Offering (collectively, such transactions, as described in the
letter agreement (including the term sheet attached thereo) dated March 23,
2014, between the Company and the Argyros Group attached hereto as Exhibit A,
the "Transactions");
 
WHEREAS, Section 10.7 of the Note Purchase Agreement restricts the Company from
entering into certain transactions with its Affiliates;
 
WHEREAS, the Company has requested that the Required Holders consent to the
Transactions in accordance with Section 17.1 of the Note Purchase Agreement; and
 
WHEREAS, the Required Holders are willing to grant such consent subject to the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
AGREEMENTS
 
Section 1.1      Consent under Section 10.7.  The Required Holders hereby
consent, under Section 10.7 of the Note Purchase Agreement, to the Transactions.
 
Section 1.2      Agreement with Respect to Section 10.7.  The Required Holders
hereby acknowledge and agree that repurchases of Common Stock by the Company
from Argyros pursuant to and in accordance with the terms of the Transactions
and additional repurchases of Common Stock by the Company, whether pursuant to
the Company’s existing share repurchase program or otherwise, from Argyros
concurrently therewith shall not be considered transactions with an Affiliate
under Section 10.7 of the Note Purchase Agreement; provided, that the aggregate
purchase price that may be paid by the Company to repurchase Common Stock from
Argyros shall not exceed $300 million.
 
ARTICLE II
CONDITIONS TO EFFECTIVENESS
 
Section 2.1      Closing Conditions.  This Consent shall become effective as of
the day and year set forth above upon the satisfaction of the following
conditions:
 
(a)       the receipt by the Company and each Purchaser (or Chapman and Cutler
LLP, as counsel to the Purchasers) of this Consent duly executed by the Company
and the Required Holders;
 
(b)       the payment by the Company to each Purchaser of a consent fee (the
“Purchasers’ Consent Fee”) equal to five (5) basis points on the aggregate
principal amount of the Notes owned by such Purchaser on the date of this
Consent;
 
(c)       the representations and warranties of the Company set forth in Section
3.1 hereof shall be true and correct on and with respect to the Effective Date;
and
 
(d)       the Purchasers (or Chapman and Cutler LLP, as counsel to the
Purchasers) shall have received a true and complete copy of the consent of the
Required Lenders under (and as defined in) the Bank Credit Agreement with
respect to the subject matter of this consent, to the extent required under the
Bank Credit Agreement to consummate the Transactions.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.1      Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a)       It has taken all necessary action to authorize the execution, delivery
and performance of this Consent.
 
(b)       This Consent has been duly executed and delivered by the Company.

 
2

--------------------------------------------------------------------------------

 
 
(c)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or other
third party is required in connection with the execution, delivery or
performance by the Company of this Consent.
 
(d)       As of the date of this Consent and after giving effect to this
Consent, no Default or Event of Default has occurred which is continuing.
 
(e)       The Company's obligations under the Notes are not reduced or modified
by this Consent and are not subject to any offsets, defenses or counterclaims.
 
(f)       The Company has not paid any fees or other form of consideration in
connection with the solicitation of an amendment or consent in connection with
any other agreements pursuant to which Indebtedness of the Company is
outstanding which relate to the subject matter of this Consent, except  for (i)
the Purchasers’ Consent Fee and  (ii) fees to Merrill Lynch, Pierce, Fenner &
Smith Incorporated who the Company has retained as its advisor  in connection
with the Transactions, including with respect to this Consent and the consent
required under the Bank Credit Agreement.
 
Section 3.2      Entirety.  This Consent embodies the entire agreement among the
parties hereto and supersedes all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.
 
Section 3.3      Counterparts; Telecopy.  This Consent may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Consent or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. "pdf" or "tif") shall be effective as delivery of a manually
executed counterpart of this Agreement.  Without limiting the foregoing, upon
the request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.
 
Section 3.4     GOVERNING LAW.  THIS CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
Section 3.5      Successors and Assigns.  This Consent shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Consent to be duly
executed on the date first above written.
 
 

 
DST SYSTEMS, INC.
             
By:
/s/ Gregg Wm. Givens
 
Name:  
Gregg Wm. Givens
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer




 
 

--------------------------------------------------------------------------------

 
 
Accepted as of the date first written above.
 
 

 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
         
By:  
/s/ Julia Buthman    
Vice President
 
We acknowledge that we hold $16,550,000 5.06% Series C Senior Note due August 9,
2018.
       
We acknowledge that we hold $21,000,000 5.42% Series D Senior Note due August 9,
2020.
               
PRUCO-LIFE INSURANCE COMPANY
         
By:  
/s/ Julia Buthman    
Assistant Vice President
       
We acknowledge that we hold $15,620,000 4.86% Series B Senior Notes due August
9, 2017.

 
 
 

--------------------------------------------------------------------------------

 



 
GIBRALTAR LIFE INSURANCE CO., LTD.
         
By: Prudential Investment Management (Japan), Inc., as Investment Manager
       
By: Prudential Investment Management, Inc., as Sub-Adviser
               
By:  
/s/ Julia Buthman      
Vice President
       
We acknowledge that we hold $20,000,000 5.06% Series C Senior Note due August 9,
2018.
 
We acknowledge that we hold $15,000,000 5.42%
 
Series D Senior Note due August 9, 2020.
                   
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
             
By: Prudential Investment Management, Inc., as investment manager
       
By:  
/s/ Julia Buthman    
Vice President
       
We acknowledge that we hold $13,450,000 5.06% Series C Senior Note due August 9,
2018.




 
 

--------------------------------------------------------------------------------

 


 
UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
       
By: Prudential Investment Management, Inc., as investment manager
         
By:  
/s/ Julia Buthman    
Vice President
       
We acknowledge that we hold $5,000,000 5.42% Series D Senior Note due August 9,
2020.
               
FORETHOUGHT LIFE INSURANCE COMPANY
       
By: Prudent Private Placement Investors, L.P. (as Investment Advisor)
       
By: Prudential Private Placement Investors, Inc. (as its General Partner)
         
By:
/s/ Julia Buthman    
Vice President
       
We acknowledge that we hold $7,500,000 4.86% Series B Senior Notes due August 9,
2017.

 
 
 

--------------------------------------------------------------------------------

 


 
ZURICH AMERICAN INSURANCE COMPANY
         
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
         
By: Prudential Private Placement Investors, Inc. (as its General Partner)
                 
By:  
/s/ Julia Buthman    
Vice President
         
We acknowledge that we hold $4,380,000 4.86% Series B Senior Notes due August 9,
2017.
                         
BCBSM, Inc. DBA BLUE CROSS AND BLUE SHIELD OF MINNESOTA
         
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
         
By: Prudential Private Placement Investors, Inc. (as its General Partner)
                 
By:
/s/ Julia Buthman    
Vice President
         
We acknowledge that we hold $1,500,000 4.86% Series B Senior Notes due August 9,
2017.

 
 
 

--------------------------------------------------------------------------------

 


 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
       
By: Babson Capital Management LLC as Investment Adviser
       
By:
/s/ Patrick Manseau
 
Name:  
Patrick Manseau
 
Title:
Managing Director
                   
We acknowledge that we hold $8,750,000 4.86% Series B Senior Notes due August 9,
2017.
       
We acknowledge that we hold $26,700,000 5.42% Series D Senior Note due August 9,
2020.
                   
C.M. LIFE INSURANCE COMPANY
       
By: Babson Capital Management LLC as Investment Adviser
             
By:
/s/ Patrick Manseau
 
Name:
Patrick Manseau
 
Title:
Managing Director
       
We acknowledge that we hold $1,250,000 4.86% Series B Senior Notes due August 9,
2017.
       
We acknowledge that we hold $3,300 000 5.42% Series D Senior Note due August 9,
2020.

 
 
 

--------------------------------------------------------------------------------

 


 
ATHENE ANNUITY AND LIFE COMPANY (f/k/a Aviva Life and Annuity Company)
       
By: Athene Asset Management, L.P., its investment adviser
       
By: AAM GP Ltd., its general partner
             
By:
/s/ Rogers D. Fors
 
Name:  
Roger D. Fors
 
Title:
Vice President, Fixed Income
       
We acknowledge that we hold $10,000,000 4.19% Series A Senior Notes due August
9, 2015.
       
We acknowledge that we hold $15,000,000 5.06% Series C Senior Note due August 9,
2018.
       
We acknowledge that we hold $15,000,000 5.42% Series D Senior Note due August 9,
2020.
             
AXA EQUITABLE LIFE INSURANCE COMPANY
             
By:
/s/ Jeffrey Hughes
 
Name:
Jeffrey Hughes
 
Title:
Investment Officer
       
We acknowledge that we hold $11,000,000 4.86% Series B Senior Notes due August
9, 2017.
       
We acknowledge that we hold $19,000,000 5.42% Series D Senior Note due August 9,
2020.

 
 
 

--------------------------------------------------------------------------------

 


 
MONY LIFE INSURANCE COMPANY
             
By:
/s/ Jeffrey Hughes
 
Name:  
Jeffrey Hughes
 
Title:
Investment Officer
       
We acknowledge that we hold $10,000,000 4.86% Series B Senior Notes due August
9, 2017.
                   
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation
             
By:
/s/ Jerome R. Baier
 
Name:
Jerome R. Baier
 
Title:
Its Authorized Representative
       
We acknowledge that we hold $30,000,000 4.86% Series B Senior Notes due August
9, 2017.
                   
ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
       
By: Allianz of America, Inc. as the authorized signatory and investment manager
             
By:
/s/ Brian F. Landry
 
Name:
Brian F. Landry
 
Title:
Assistant Treasurer
       
We acknowledge that we hold $20,000,000 5.42% Series D Senior Note due August 9,
2020.

 
 
 

--------------------------------------------------------------------------------

 


 
UNTIED OF OMAHA LIFE INSURANCE COMPANY
             
By:
/s/ Justin P. Kavan
 
Name:  
Justine P. Kavan
 
Title:
Vice President
       
We acknowledge that we hold $15,000,000 4.19% Series A Senior Notes due August
9, 2015.
                   
MUTUAL OF OMAHA INSURANCE COMPANY
             
By:
/s/ Justin P. Kavan
 
Name:
Justin P. Kavan
 
Title:
Vice President
       
We acknowledge that we hold $4,000,000 4.19% Series A Senior Notes due August 9,
2015.
                   
COMPANION LIFE INSURANCE COMPANY
             
By:
/s/ Justin P. Kavan
 
Name:
Justin P. Kavan
 
Title:
An Authorized Signer
       
We acknowledge that we hold $1,000,000 4.190% Series A Senior Notes due August
9, 2015.

 
 
 

--------------------------------------------------------------------------------

 


 
PACIFIC LIFE INSURANCE COMPANY (NOMINEE: MAC & CO)
             
By:
/s/ Cathy L. Schwartz
 
Name:  
Cathy L. Schwartz
 
Title:
Assistant Vice President
             
By:
/s/ Diane W. Dale
 
Name:
Diane W. Dales
 
Title:
Assistant Secretary
       
We acknowledge that we hold $10,000,000 4.19% Series A Senior Notes due August
9, 2015.
       
We acknowledge that we hold $5,000,000 4.86% Series B Senior Notes due August 9,
2017.
                   
CMFG LIFE INSURANCE COMPANY
       
By: MEMBERS Capital Advisors, Inc. acting as Investment Advisor
             
By:
/s/ Robert M. Mills
 
Name:
Robert M. Mills
 
Title:
Director, Investments
       
We acknowledge that we hold $5,000,000 4.86% Series B Senior Notes due August 9,
2017.
       
We acknowledge that we hold $10,000,000 5.42% Series D Senior Note due August 9,
2020.

 
 
 

--------------------------------------------------------------------------------

 


 
THE OHIO NATIONAL LIFE INSURANCE COMPANY
             
By:
/s/ Annette M. Teders
 
Name:  
Annette M. Teders
 
Title:
Vice President
       
We acknowledge that we hold $3,000,000 5.42% Series D Senior Note due August 9,
2020.
                   
OHIO NATIONAL LIFE ASSURANCE CORPORATION
             
By:
/s/ Annette M. Teders
 
Name:
Annette M. Teders
 
Title:
Vice President
       
We acknowledge that we hold $2,000,000 5.42% Series D Senior Note due August 9,
2020.
                   
CONTINENTAL CASUALTY COMPANY
             
By:
/s/ Edward J. Lavin
 
Name:
Edward J. Lavin
 
Title:
Assistant Vice President
       
We acknowledge that we hold $5,000,000 4.86% Series B Senior Notes due August 9,
2017.

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Letter Agreement


March 23, 2014


[ex10-20.jpg]



The Argyros Group
c/o Arnel Development Company
949 South Coast Drive, Suite 600
Costa Mesa, California 92626
Attention:  Julia A. Argyros




Dear Ms. Argyros:


In consideration of the terms set forth herein and in the attached Term Sheet,
the Argyros Family Trust has advised DST Systems, Inc. (the “Company”) that,
effective immediately, the Argyros Family Trust hereby withdraws the “Notice of
Director Nominations and Corporate Governance Proposals” submitted to the
Company on February 12, 2014, which notice submitted two director nominees and
four proposals for consideration by stockholders at the Company’s 2014 annual
meeting of stockholders (including any adjournment or postponement thereof, the
“2014 Annual Meeting”).


Upon the recommendation of the Corporate Governance/Nominating Committee, the
Company’s Board of Directors (the “Board”) resolved (the “Resolution”) that it
will nominate John W. Clark (or his Replacement (as defined below)) and Lynn
Dorsey Bleil (collectively, the “2014 Nominees”) for election as directors at
the 2014 Annual Meeting.  The Company, on the one hand, and Julia A. Argyros,
the Argyros Family Trust, GLA Financial Corporation and HBI Financial, Inc.
(collectively, the “Argyros Group”), on the other hand, agree that each shall
continue to take all necessary actions to nominate the 2014 Nominees for
election to the Board at the 2014 Annual Meeting for inclusion in the Company’s
slate of nominees with terms expiring at the conclusion of the Company’s 2017
annual meeting of stockholders (the “2017 Annual Meeting”).  The Company and the
Argyros Group also agree to take all other actions necessary to implement the
Resolution, including, without limitation, in the case of the Argyros Group,
voting all of the shares beneficially owned by the Argyros Group for the 2014
Nominees.  In addition, the Argyros Group shall support the Company’s
recommendations with respect to voting for the stockholder proposals attached
hereto as Exhibit C in a manner consistent with the Company’s recommendations
described on Exhibit C.

 
 

--------------------------------------------------------------------------------

 


If John W. Clark (or his Replacement) is unable to serve as a nominee for
election as director at the 2014 Annual Meeting or if John W. Clark (or his
Replacement) is unable to serve as a director during the three-year term for
which John W. Clark is elected at the 2014 Annual Meeting and which commences
immediately after such 2014 Annual Meeting and expires at the end of the 2017
Annual Meeting (the “Term”), for any reason, the holder(s) of a majority of the
shares held by the Argyros Group as of the date hereof (the “Representative”)
shall have the right to submit the name of a replacement (the “Replacement”) to
the Company for its reasonable approval and who shall serve as the nominee for
election as director at the 2014 Annual Meeting or serve as director in such
vacated seat during the remainder of the Term.  If the proposed Replacement is
not approved by the Company, the Representative shall have the right to submit
another proposed Replacement for the Company’s reasonable approval.  The
Representative shall have the right to continue submitting the name of a
proposed Replacement to the Company for its reasonable approval until the
Company approves that such Replacement shall serve as a nominee for election as
director at the 2014 Annual Meeting or shall serve as a director during the
remainder of the Term, whereupon such person shall be appointed as the
Replacement.  It being understood and agreed that the Company’s obligation to
accept any Replacement shall be conditioned upon such Replacement’s delivery of
an undertaking to resign from the Board under the applicable circumstances set
forth in the accompanying term sheet.


The Company and the Argyros Group hereby agree to negotiate in good faith
definitive agreements providing for the transactions described in the term sheet
attached hereto as Exhibit A substantially on the terms and conditions set forth
therein.


Promptly following the execution of this letter agreement, the Company and the
Argyros Group shall jointly issue a mutually agreeable press release (the
“Mutual Press Release”) announcing the terms of this letter agreement, in the
form attached hereto as Exhibit B.  Prior to the issuance of the Mutual Press
Release, neither the Company nor the Argyros Group shall issue any press release
or public announcement regarding this letter agreement or the Resolution without
the prior written consent of the other party, other than any filing with the
Securities and Exchange Commission (the “SEC”) required in connection with the
execution and/or delivery of this letter agreement, including a Schedule 13D/A
to be filed by the Argyros Group.  Neither the Company nor any member of the
Argyros Group shall make any public statement (including in any filing with the
SEC) inconsistent with the Mutual Press Release without the written consent of
the other party.


Each of the members of the Argyros Group, on the one hand, and the Company, on
the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this letter
agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable in
damages.  It is accordingly agreed that the members of the Argyros Group or any
of them, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, without the posting of any
bond, and the other party hereto will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available at law or in equity.  Such remedy shall not
be deemed to be the

 
 

--------------------------------------------------------------------------------

 


exclusive remedy for a breach of this letter agreement, but shall be in addition
to all other remedies available at law or equity.


This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof.  Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this letter agreement
and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this letter agreement and the rights
and obligations arising hereunder brought by the other party hereto shall be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this letter agreement in any court
other than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this letter agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this letter agreement, or the subject
matter hereof, may not be enforced in or by such courts.  Neither this letter
agreement nor any of the rights or obligations set forth herein shall be
assignable or otherwise transferrable, by operation of law or otherwise, by the
Argyros Group or any member of the Argyros Group.


Sincerely,


/s/ Stephen C. Hooley
Stephen C. Hooley
Chief Executive Officer and President
 
 
 

--------------------------------------------------------------------------------

 
 
AGREED AND ACCEPTED:


THE ARGYROS GROUP
 
JULIA A. ARGYROS
 
THE ARGYROS FAMILY TRUST
By:  
Julia A. Argyros, trustee
 
GLA FINANCIAL CORPORATION
By:  
Julia A. Argyros, Chief Executive Officer
 
HBI FINANCIAL, INC.
By:  
Julia A. Argyros, Chief Executive Officer



By:
/s/ Julia A. Argyros
Name:  
Julia A. Argyros
Title:
Authorized Signatory








 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Non-Binding Term Sheet




NON-BINDING TERM SHEET
 
           The purpose of this non-binding term sheet (this “Term Sheet”) is to
outline the key terms and conditions on which Diamond, Inc. (“Diamond” or the
“Company”) and the Gem group (“Gem”) would be willing to proceed with the
negotiation of documentation for one or more transactions whereby Gem would
dispose of all or a substantial portion of the shares that it beneficially owns
in Diamond.  Diamond and Gem do not intend this Term Sheet to, and it will not,
create any legally binding obligations whatsoever on any person or entity, it
being understood that this Term Sheet is intended merely to be an expression of
the terms and conditions on which Diamond and Gem would be willing to proceed
with the negotiation of documentation for one or more transactions involving the
shares in Diamond beneficially owned by Gem. The parties shall be bound in
respect of the transactions contemplated hereby only upon the execution and
delivery of one or more definitive agreements in respect of such transactions,
if any, by all persons whose authorization is necessary to consummate any such
transactions. For the avoidance of doubt, this Term Sheet does not include
descriptions of all of the terms and conditions that may be contained in such
definitive agreements.


Concurrent Transactions  
 
(1) Subject to paragraph (3) below, if requested by Gem, Diamond will file a
shelf registration and will collaborate with Gem to facilitate a widely
distributed secondary common stock offering (the “Offering”) of $450 million
(before any overallotment option) of Diamond common stock beneficially owned by
Gem; provided that the final terms of the Offering (including aggregate amount,
price, etc.) will be controlled by Gem. It being understood and agreed that the
parties intend to work together to consummate the Offering as soon as reasonably
practicable.
 
(2) Subject to paragraphs (3) and (4) below, concurrent with the closing of an
Offering of $450 million, Diamond will purchase $200 million (the “Repurchase
Amount”) of shares of Diamond common stock beneficially owned by Gem and not
sold in the Offering at the gross price per share at which the common stock
beneficially owned by Gem is sold to investors in the Offering, less 50% of the
underwriters discount per share in the Offering (the “Repurchase”). Diamond will
enter into the repurchase agreement prior to the launch of the Offering and the
closing of the Repurchase shall take place concurrent with the closing of the
Offering (collectively, the “Transactions”).
 
(3) In the event that Gem has not consummated an Offering of $450 million within
nine months following the earlier of (x) the execution by Diamond and Gem of one
or more definitive

 
 
 

--------------------------------------------------------------------------------

 
 

   
agreements with respect to the Transactions and (y) April 24, 2014 (such earlier
date, the “Signing Date” and such nine-month period, the “Transaction Period”):
 
(A) so long as the Company has complied with its covenants to file a shelf
registration statement and its Undertakings (as defined below), the Company
shall no longer have any obligation to (a) effect any Repurchase of any shares
held by Gem, (b) maintain a shelf registration statement or (c) take any other
action to effect any disposition of shares by or on behalf of Gem; or
 
(B) if the Company (w) has breached its covenants to file the shelf registration
statement, (x) has breached its Undertakings, (y) after having been notified in
writing, during the Transaction Period, by Gem that Gem stood ready, willing and
able to consummate the Offering, was unable to close the Repurchase for a reason
within its control, or (z) after having been notified in writing, during the
Transaction Period, by Gem that Gem stood ready, willing and able to consummate
the Offering, was unable to close the Repurchase for a reason outside its
control (as described in paragraph (4)(B)(ii) below), then (a) Gem shall cease
to be subject to its obligations under the section of this Term Sheet entitled
“Governance and Certain Covenants,” (b) Gem shall be entitled to an additional
Demand Registration so that Gem shall be entitled hereunder to a total of three
Demand Registrations and (c) the Company shall no longer have any obligation to
effect any Repurchase of any shares held by Gem or to maintain a shelf
registration statement.
 
(4) If Gem has notified the Company in writing, during the Transaction Period,
that Gem stands ready, willing and able to consummate the Offering, and the
Company is unable to close the Repurchase for reasons outside the Company’s
control, then Gem may elect whether to proceed with the Offering or to delay the
Offering:
 
(A) If Gem elects to consummate the Offering, and the Offering shall have been
consummated and the Company shall have failed to consummate the Repurchase in
accordance with paragraph (2) above for reasons outside of the control of the
Company for three business days after the date upon which such Repurchase was to
have occurred (the “Cure Period”), then from and after the conclusion of such
Cure Period, interest shall accrue on the Repurchase Amount at the rate of
30-day LIBOR plus 125 basis points (the total of such interest accrual, the
“Accrued Interest”) and the amount of such Accrued Interest shall be added to
the Repurchase Amount (the sum of the Repurchase Amount and the

 
 
 

--------------------------------------------------------------------------------

 
 

   
Accrued Interest, the “Adjusted Repurchase Amount”), and the Company shall have
the obligation to pay to Gem an amount equal to the Adjusted Repurchase Amount
as consideration for the Repurchase.  In the event that the Company has not
consummated the Repurchase at the Adjusted Repurchase Amount within the
Transaction Period, Gem shall, from and after the conclusion of the Transaction
Period, cease to be subject to its obligations under the section of this Term
Sheet entitled “Governance and Certain Covenants,” Gem shall be entitled to one
additional Demand Registration so that Gem shall be entitled hereunder to a
total of three Demand Registrations, and the Company shall not have any
obligation to effect any Repurchase of any shares held by Gem or to maintain a
shelf registration statement.
 
(B) If Gem elects to delay the Offering, then:
 
                      (i) if the Company is able to consummate the Repurchase
during the remainder of the Transaction Period and Gem does not consummate the
Offering, then the provisions of paragraph (3)(A) above shall apply, and
 
                      (ii) if the Company is unable to consummate the Repurchase
during the remainder of the Transaction Period, then the provisions of
paragraphs (3)(A) and (3)(B) above shall apply.



 Governance and Certain Covenants  
 
 
Gem will agree to the following terms and restrictions to become effective upon
the Signing Date, unless otherwise specified:
 
   
·
 
The following customary standstill provisions to expire upon the 5th anniversary
of consummation of the Transactions (the “Standstill Termination Date”);
provided, however, if on or as of the Standstill Termination Date, Gem, directly
or indirectly, beneficially owns 5% or more of shares outstanding, then the
Standstill Termination Date shall be automatically extended, without further
action of any party, until such date on which Gem beneficially owns less than 5%
of shares outstanding
     
 
o
 
No purchases by Gem or its affiliates of any securities of Diamond (other than
shares received pursuant to a Diamond plan)
     
 
o
 
Gem to participate pro rata in any stock repurchases by the Company, in addition
to the Transactions
     
 
o
 
No formation of a “group” involving Gem




     
o
No “proxy” contests or consent solicitations

 
 
 

--------------------------------------------------------------------------------

 
 

     
o
 
No shareholder proposals
 
     
o
 
No proposals by Gem alone or as a part of a “group” for the acquisition of all
or a portion of the securities or the assets of Diamond
 
     
o
 
No public announcement or disclosure of any intention, plan or arrangement to do
any of the foregoing
     
o
 
No action which would require Diamond to make a public announcement regarding
any of the foregoing
 
   
·
 
Board Representation
 
     
o
 
As the parties have agreed in the Settlement Agreement, Gem will be granted the
right to select the Company nominee for the Board seat currently held by GA
(“New Nominee”) and, as may be the case, a Replacement for such New Nominee. If
New Nominee is elected, a total of two Gem nominees will sit on the Board:  JC
and BL.
 
     
o
 
Upon the earlier of (x) consummation of the Transactions, (y) the date on which
Gem owns less than 10% of shares outstanding and (z) the expiration of BL’s, or
his Replacement’s, current term as a director of the Board (which term shall
expire at the conclusion of the Company’s 2016 annual meeting of stockholders),
BL, or his Replacement, shall resign from the Board (or agree not to stand for
election at the 2016 Annual Meeting, as applicable).1
 
     
o
 
So long as Gem owns 5% or more of shares outstanding, Gem shall have the right
to nominate one director for election at the Company’s annual meeting of
stockholders unless a Gem nominee already sits on the Board and is not up for
election at such annual meeting, and Gem shall have the right to select a
Replacement for such nominee or director as contemplated in the Settlement
Agreement.

___________________________
1 Contemporaneous with entering into of settlement agreement, BL to deliver a
letter agreement to Diamond providing for his/her resignation under the
circumstances set forth in this paragraph.

 
 

--------------------------------------------------------------------------------

 
 

   
o
 
On the first date that Gem owns less than 5% of shares outstanding, then each of
New Nominee, BL or their respective Replacements shall resign from the Board.2
           
o
 
The term “Replacement” shall have the meaning set forth in the Settlement
Agreement and with respect to BL’s current term, the 2013 Settlement
Agreement.  It being understood and agreed that the Company’s obligation to
accept any Replacement shall be conditioned upon such Replacement’s delivery of
an undertaking to resign from the Board under the applicable circumstances set
forth herein.
 
 
·
 
 
2014 Annual Meeting for Stockholders
 
   
o
 
Gem will support Diamond’s slate of nominees and Diamond’s recommendations with
respect to voting for any shareholder proposals or other business matters, to
the extent consistent with the foregoing, at the 2014 Annual Meeting.
           
o
 
Gem will formally withdraw its director nominees and the four proposals that Gem
submitted to the Company on February 12, 2014.
 
 
·
 
 
Annual Meetings for Stockholders
   
o
 
For so long as Gem owns 5% or more of shares outstanding, Gem will vote in favor
of the Company’s slate of nominees and any other matter brought before the
stockholders by the Company at any annual meeting of stockholders.  With respect
to the election of directors to the Board,  Gem shall cumulate its votes as
directed by the Company; provided, that if New Nominee (or his Replacement) is
up for election at such annual meeting, then Gem may cumulate its votes among
the Company nominees in its sole discretion.
 
 
·
 
Gem shall not sell shares representing a beneficial ownership of more than 4.9%
to any other Person or “group” unless any such Person or “group” agrees to be
bound by the “Gem restrictive covenants.”
      Cooperation   · After (x) consummation of the Transactions and in respect
of

___________________________
2 Contemporaneous with entering into of settlement agreement, New Nominee to
deliver a letter agreement to Diamond providing for his/her resignation under
the circumstances set forth in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 

     
the shares of Diamond common stock beneficially owned by Gem and not sold in the
Transactions or (y) the events contemplated by paragraphs (3)(B) or (4)(A) in
the section of this Term Sheet entitled “Concurrent Transactions,” Gem and
Diamond will enter into a customary registration rights agreement including two
demand registrations, and setting forth the terms pursuant to which Diamond will
participate in an offering pursuant to a demand registration (each a “Demand
Registration”) of at least $50 million of Diamond common stock beneficially
owned by Gem, per each registration. Diamond’s collaboration with respect the
Offering and the foregoing  registration rights will include, among other
things, (i) an undertaking by Diamond to file a registration statement (or a
prospectus supplement to an existing shelf registration statement) within 30
days of the date of the agreement or at such later time and date as Gem shall
request, (ii) an undertaking by Diamond to cause its management to participate
in customary offering process, including investor meetings, conference calls and
a road show, to facilitate the offering, and (iii) an undertaking by Diamond to
pay all costs of the offering (other than the underwriting discount), which are
customarily borne by an issuer (together, the “Undertakings”).  (For the
avoidance of doubt, Gem shall bear all costs and expenses of its legal counsel
in connection with the Offering or any demand registration.)  Notwithstanding
anything to the contrary herein, Gem’s right to Demand Registrations (the total
number of which may be increased to three as provided herein) shall expire on
the 5th anniversary of the Signing Date.
             
In the case of the Offering and any other underwritten offering pursuant to a
demand registration by Gem, Diamond and Gem will enter into customary
underwriting agreements with the underwriters/bookrunners for the
Offering.  Diamond shall undertake as part of such agreement to provide
indemnification to the underwriters and, with respect to actual or alleged
material untrue statements and actual or alleged material omissions in the
applicable registration statement (together with any amendments or supplements
thereto), Diamond prospectuses and Diamond issuer free writing prospectuses, the
selling shareholders, and the indemnification undertakings of Gem shall be
limited to information concerning itself provided by Gem for use in the
offering; provided, however, the Diamond’s indemnification obligation to the
selling shareholders shall not extend to any information provided or statements
made by any selling

 
 
 

--------------------------------------------------------------------------------

 
 

     
shareholder (whether made individually by such selling shareholder or
collectively by the selling shareholders).
           
·
 
Each of Diamond and Gem will have the right to appoint one bookrunner with
respect to the Offering and any other transaction contemplated with respect to
the Demand Registrations.
 
   
·
 
Gem will agree not to sell any shares for a period of 90 days after the closing
of the Transactions and to enter into a customary lock-up for up to 90 days in
connection with any underwritten offering by Diamond to the extent requested by
the underwriters in any such transaction.
        Statements in Connection with the Offering   Except as required by law,
Gem shall not make any statements in connection with the Offering without the
consent of the Company.         Conditions to Transactions /  
The Transactions will be conditioned on, among other customary conditions:
Approvals and Consents            
·
The consents required under Diamond’s credit agreement and note purchase
agreement will have been obtained.

 
Non-Transferability
 
 
None of the rights and obligations set forth herein shall be assignable or
otherwise transferrable, by operation of law or otherwise, by the Argyros Group
or any member of the Argyros Group.
 
Dispute Resolution
 
 
The Delaware courts will be the exclusive venue for settling any disputes.
 
Remedies
 
 
Diamond and Gem will be entitled to specific performance, in addition to all
other remedies available at law or in equity.
 
Governing Law for Definitive Agreements
 
Delaware
 


 
 

--------------------------------------------------------------------------------

 


Exhibit B
Mutual Press Release


NEWS RELEASE
DST Systems, Inc.
333 West 11th Street
Kansas City, MO
64105-1594
NYSE Symbol:  DST
Contacts
Media:
Matthew Sherman / Nicholas Lamplough
Joele Frank, Wilkinson Brimmer Katcher
(212) 355-4449
 
Investors:
Jennifer Shotwell / Larry Miller
Innisfree M&A Incorporated
(212) 750-5833





FOR IMMEDIATE RELEASE – March 24, 2014


DST ENTERS INTO AGREEMENT WITH THE ARGYROS GROUP


KANSAS CITY, MO. – March 24, 2014 – DST Systems, Inc. (NYSE: DST) today
announced that it has entered into an agreement with the Argyros Family Trust,
together with certain affiliates (collectively, the "Argyros Group"), in
connection with the Company's 2014 Annual Meeting of Shareholders.  Under the
agreement, DST will nominate Lynn Dorsey Bleil and John W. Clark for election to
the Board at the Company's Annual Meeting.  The Company also expects to  enter
into a two-step process to help facilitate the disposition of a substantial
portion of the Argyros Group's common stock ownership in DST (the "Argyros
Disposition"). 
 
Board Nominations
Ms. Bleil recently retired as the leader of McKinsey & Company's West Coast
Healthcare Practice and as a leader of the worldwide Healthcare Practice.  Mr.
Clark has served as the Managing Member of Westar Capital Associates II, LLC, a
firm founded by DST director Ambassador George L. Argyros, since 1995.  Upon the
elections of Ms. Bleil and Mr. Clark, DST's Board will be comprised of eight
directors, and the Company will have added five new independent directors in the
past three years. 
 
"The DST Board is committed to maintaining a group of highly qualified leaders
and professionals across a range of disciplines, and we look forward to
welcoming Lynn and John to our Board upon election," said Steve Hooley,
President and Chief Executive Officer of DST Systems. "We believe Lynn and John
will provide fresh perspectives as we continue to execute on our strategy, and
we are confident that both candidates will help to advance our objectives and
allow the Company to continue creating value for our shareholders."
 
The Company also announced today that Lawrence M. Higby, the Board's Lead
Independent Director, will not stand for re-election to the Board and his term
will expire at the Annual Meeting.  The Board will appoint a new Lead
Independent Director following the 2014 Annual Meeting. As previously disclosed,
Mr. Argyros, first elected as a director of the Company in 1998, is retiring and
will not run for re-election.
 
Hooley added, "Larry has provided solid leadership and helped the Company to
create significant value since his appointment in May 2011 and George has been a
long-time supporter of the Company and its

 
 

--------------------------------------------------------------------------------

 


strategic initiatives. On behalf of the entire Board, we thank Larry and George
for their dedicated years of service."
 
"We are pleased to have reached an agreement with DST regarding the future of
our investment and participation in the Company," said Julia A. Argyros, Trustee
of the Argyros Family Trust and Chief Executive Officer of HBI Financial,
Inc. "Today, the Company has agreed to assist us with the orderly disposition of
a portion of our shares as well as securing Board representation for John Clark,
a long-time business partner. Our decision to reduce our stake in DST relates to
a desire to diversify the portfolio of investments in the Argyros Family Trust.
We look forward to continuing to work cooperatively with the Board and
management."
 
The Argyros Disposition
In order to implement the Argyros Disposition, DST would, at the election of the
Argyros Group and subject to the satisfaction of certain conditions (including
execution of definitive agreements), help facilitate a registered, secondary
common stock offering of $450 million (before any overallotment option) of DST
common stock beneficially owned by the Argyros Group (the "Offering"). 
Concurrent with the closing of the Offering, DST would purchase $200 million of
DST common stock beneficially owned by the Argyros Group and not sold in the
Offering (the "Repurchase"). In the event that the Argyros Group has not
consummated the Offering within nine months following the execution by DST and
the Argyros Group of one or more definitive agreements, so long as the Company
has complied with its obligations to the Argyros Group, DST would no longer have
any obligation to help facilitate the Argyros Disposition. Additional terms of
the Offering and the Repurchase will be set forth in definitive agreements to be
finalized by DST and the Argyros Group and filed with the Securities and
Exchange Commission (SEC).
 
DST noted that the Repurchase is separate from the existing $250 million share
repurchase plan (the "Existing Plan") authorized by the Board on January 29,
2014. Consistent with the Company's execution of a prudent share repurchase
strategy, DST may, from time to time, repurchase shares in the open market. The
Company has not repurchased any shares under the Existing Plan and currently
does not intend to repurchase any shares under the Existing Plan in the near
term.
 
In connection with today's announcement, the Argyros Group has withdrawn its
notice of nomination of director candidates to the DST Board and has agreed to
vote its shares in favor of each of the Company's nominees at the 2014 Annual
Meeting.  Furthermore, the Argyros Group has agreed to customary standstill
provisions. In addition, Mr. Brent Law has agreed to resign from the DST Board
under certain agreed upon circumstances, including the consummation of the
Repurchase.  The complete agreement between DST and the Argyros Group will be
filed in a Form 8-K with the Securities and Exchange Commission (SEC). 
 
About Ms. Bleil
Ms. Bleil was the leader of McKinsey & Company's West Coast Healthcare Practice,
and a leader of the Firm's worldwide Healthcare Practice.  She retired in
December 2013 as a Senior Partner (Director) in the Southern California Office
of McKinsey. During her more than 25 year career with McKinsey, she worked
exclusively within the healthcare sector, advising senior management and boards
of leading companies on corporate and business unit strategy, mergers and
acquisitions/ integration, marketing & sales, public policy, and organization –
across all segments of the healthcare value chain. Most recently, Ms. Bleil has
worked with companies in the biotechnology/specialty pharma and medical device
industries, focused on developing corporate strategies,
go-to-market/reimbursement strategies, and organizational capabilities to
address the rapidly changing payor/ provider landscape in the United States and
globally.

 
 

--------------------------------------------------------------------------------

 


About Mr. Clark
John W. Clark is currently the Managing Member of Westar Capital Associates II,
LLC, a private investment firm where he has worked since 1995.  Before joining
Westar, Mr. Clark served as the President and Chief Executive Officer of
Valentec International Corp. Earlier in his career, he was the Founder and
Managing Partner of a CPA practice, Coyne and Clark, which grew substantially
under his leadership and merged into a predecessor of Ernst & Young. In addition
to his extensive background in management, Mr. Clark has served on multiple
boards of directors, including for Amerigon, Inc., now renamed Gentherm, from
1996 to 2007.  Currently, he is a director on the board of Pacific Mercantile
Bancorp, a bank, where he serves on the Audit Committee.
 
About DST Systems
DST Systems, Inc. is a leading provider of sophisticated information processing
and servicing solutions to companies around the world. Through its global
enterprise, DST delivers strategically unified transactions and business
processing, data management, and customer communications solutions to the asset
management, brokerage, retirement, and healthcare markets. Headquartered in
Kansas City, MO., DST is a publicly-traded company on the New York Stock
Exchange. For more information, visit www.dstsystems.com.
 
This press release is not an offer to sell nor a solicitation of any offer to
buy any securities in any state or jurisdiction nor shall there be any sale of
DST Systems' securities in any state or jurisdiction in which such offer,
solicitation or sale would be unlawful prior to the registration or
qualification under the securities laws of any jurisdiction.  DST Systems'
securities may not be offered or sold in the United States absent registration
under or any exemption from the registration requirements of the Securities Act
of 1933, as amended.  Any public offering of DST Systems' securities to be made
in the United States will be made only by means a registration statement that is
filed with and declared effective by the Securities and Exchange Commission.
 
The information and comments in this press release may include forward-looking
statements respecting DST, its businesses, the Offering and the Repurchase. Such
information and comments are based on DST's views as of today, and actual
actions or results could differ. There could be a number of factors, risks,
uncertainties or contingencies that could affect future  actions or results,
including but not limited to those set forth in DST's periodic reports (Forms
10-K or 10-Q) filed  from time to time with the Securities and Exchange
Commission. All such factors should be considered in evaluating any
forward-looking statements. The Company undertakes no obligation to update any
forward-looking statements in this press release to reflect future events.
Brand, service or product names or marks in this press release are trademarks or
service marks, registered or otherwise, of DST Systems, Inc., DST subsidiaries
or affiliates, or third parties.
 
ADDITIONAL INFORMATION AND WHERE TO FIND IT
 
DST intends to file a proxy statement with the SEC with respect to the 2014
Annual Meeting of Shareholders (the "2014 Annual Meeting"). 
 
SHAREHOLDERS OF DST ARE URGED TO READ THE PROXY STATEMENT, THE ACCOMPANYING
PROXY CARD AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY IN THEIR ENTIRETY
WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. 

 
 

--------------------------------------------------------------------------------

 


Shareholders will be able to obtain the proxy statement (including the proxy
card), any amendments or supplements to that proxy statement and other documents
filed by DST with the SEC free of charge at the SEC's website (www.sec.gov) or
by directing a request to DST's Corporate Secretary at the address listed above
or by calling Val Lake at (816) 435-8655.
 
DST and its directors, executive officers and other employees may be deemed to
be participants in any solicitation of proxies from DST shareholders in
connection with the matters to be considered at the 2014 Annual Meeting.
Information about DST's directors and executive officers is available in DST's
proxy statement, dated March 19, 2013, for its 2013 Annual Meeting of
Shareholders. To the extent holdings of DST's securities have changed since the
amounts printed in the 2013 proxy statement, such changes have been or will be
reflected on Statements of Change in Ownership on Form 4 filed with the SEC.
 
Shareholders may obtain a free copy of any documents filed by DST with the SEC
at the SEC's website (www.sec.gov) or by directing a request to DST's Corporate
Secretary at the address listed above or by calling Val Lake at the telephone
number set forth above. You may also make any such request by emailing Val Lake
at vllake@dstsystems.com.
 